            Case 1:21-cv-11398-DJC Document 10 Filed 08/31/21 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


                                              )
CASHMAN DREDGING AND                          )
MARINE CONTRACTING CO., LLC,                  )
                                              )
                       Plaintiff,             )
                                              )
v.                                            )       Civil Action No. 1:21-cv-11398-DJC
                                              )
FRANK BELESIMO                                )
and                                           )
CALLAN MARINE, LTD,                           )
                                              )
                       Defendants.            )
                                              )       Leave to file under seal granted on 08/31/21



                               AFFIDAVIT OF DAVID SUN
       I, David Sun, hereby depose and state:

       1.       I am a Principal at Clifton Larson Allen, LLC (“CLA”) which has been retained

by Plaintiff’s counsel in connection with the above-captioned matter.

       2.       Except as otherwise noted, I have personal knowledge of all facts and analysis set

forth in this declaration. My investigation, analyses, and opinions set forth below are based upon

information supplied to me by Counsel and my review of information relevant to the matter, as

well as my extensive professional experience and knowledge of cybersecurity and forensic

investigations. I am not a lawyer and the opinions offered in this declaration are not intended to

be and should not be construed as legal opinions.

                                 Background and Qualifications
       3.       I am currently the Principal in charge of the cyber forensics and incident response

practice at CLA. I came to this role through CLA’s acquisition of my prior company SunBlock

Systems, a consulting firm that specialized in cyber security, computer forensics and technology

consulting where I was the Founder and Chief Executive Officer starting in 2002 and personally

                                                  1
            Case 1:21-cv-11398-DJC Document 10 Filed 08/31/21 Page 2 of 9




conducted numerous computer forensic examinations and investigated cyber-related intrusions

and breaches.

       4.       In addition, I was also the co-founder and Chief Technology Officer (CTO) of

S34A, Inc., a company that performed advanced research in computer forensics for the

Department of Homeland Security and other government agencies. As CTO, I was responsible

for the company’s overall research efforts as we developed advanced computer forensics

techniques and equipment for various United States government law enforcement agencies.

       5.       I am a Certified Information Systems Security Professional (CISSP) (arguably the

most respected certification available for information systems security professionals), a Certified

Computer Examiner (CCE), and an EnCase Certified Examiner (EnCE). I graduated from

Virginia Polytechnic Institute and State University (aka Virginia Tech) with a Bachelor of

Science and a Master of Science Degree in Electrical Engineering, and I have been an Adjunct

Professor at George Mason University and a faculty member for the Virginia and Massachusetts

State Bars’ continuing education programs teaching courses on computer forensics and

electronic evidence. I am regularly invited to speak at technical conferences and at government

agencies on advancements in the field of computer forensics. I have been awarded multiple

patents for inventions in the field of computer forensics, and I have authored numerous technical

publications covering topics of interest in the fields of computer forensics, electromagnetics, and

telecommunications.

       6.       I have testified as an expert witness or provided expert support in numerous

litigation matters, including but not limited to matters involving digital data, computer forensics

and the various technologies and techniques used to obfuscate computer activity. I have also

served as an expert or managed a team of experts involved in numerous complex matters


                                                 2
            Case 1:21-cv-11398-DJC Document 10 Filed 08/31/21 Page 3 of 9




involving data breaches, IT security, computer forensics and e-Discovery. Examples include the

following:

             a. Managed hundreds of computer investigations and e-Discovery matters involving

                various legal issues ranging from United States Security and Exchange

                Commission regulatory compliance and United States Environmental Protection

                Agency criminal investigations to investigations related to homicide, black-

                market drug manufacturing, intellectual property theft, identity theft, corporate

                malfeasance, system hacking and wrongful termination.

             b. Investigated computers used by the sitting Mayor for the City of New Orleans for

                evidence that he destroyed public records.

             c. Served as a computer forensics and e-Discovery expert for various multi-national

                corporations involved in class action antitrust litigation.

             d. Performed information security assessments for various high-profile events such

                as the Games of the 2004 Olympiad in Athens, Greece; the United Nations 2002

                Summit on Economic Development in Johannesburg, South Africa; and the

                United States Federal Reserve Bank in Dallas, TX.

                            Collection of Data and Monitoring User Activity
       7.       In June of 2021 Cashman Dredging and Marine Contracting Co., LLC (“CDMC”)

engaged CLA and my team through counsel to help identify and protect the CDMC intellectual

property maintained by their Executive Vice President Frank Belesimo. Moreover, CDMC

wanted to gain a better understanding of Belesimo’s daily work activities on the CDMC

computing devices.

       8.       As part of performing this assignment, I directed one of my staff to visit the

CDMC office to surreptitiously make forensic copies of CDMC devices used by Belesimo.

Using various industry standard forensic tools that are widely accepted for forensic examinations


                                                  3
              Case 1:21-cv-11398-DJC Document 10 Filed 08/31/21 Page 4 of 9




in civil and criminal matters, we made copies of Belesimo’s primary laptop and two (2) portable

USB hard drives (USB1 and USB2). It is my understanding that many of the files stored on the

laptop and portable USB drives are unavailable anywhere else or to others at CDMC because

Belesimo did not keep a copy of his work files on the company network choosing to only store

them on those devices.

         9.        In addition to copying the devices, I also had my staff install monitoring software

on the primary laptop. This monitoring software is a surveillance tool designed to track, capture,

record and log activity by a user or employee when using web browsers, instant messaging, e-

mails, applications, documents and programs. Specifically, this software records the keys typed

on the computer, documents reviewed or downloaded and captures a copy of computer display

(i.e. screen shots) at regularly timed intervals for subsequent review.

         10.      On July 14, 2021, I was informed that Belesimo tendered his resignation. Upon

learning this, I reviewed the monitoring software for his activities immediately preceding his

resignation and uncovered various actions of concern.

                          Transfer of Control for CDMC Intellectual Property
         11.      My review revealed that on the morning of July 14, 2021, Belesimo logged into a

Dropbox1 account he created for work purposes, routinely stored work materials, and had

registered to his corporate e-mail. The monitoring software captured Belesimo changing the

registration from his CDMC corporate email account to his personal AT&T email account. This

change effectively locked CDMC out of the account and transferred control of the account as

well as all the data stored in it, to Belesimo exclusively. Figure 1 in Exhibit A shows the account



1
  Dropbox is a file hosting service, often referred to as a "cloud storage" service that allows the storage of electronic
files without the need for physical devices or media. It allows a person to copy files to the service and access them
later, even if they are using a different device.
                                                            4
          Case 1:21-cv-11398-DJC Document 10 Filed 08/31/21 Page 5 of 9




registered to a CDMC email address as Belesimo changes the registration to this AT&T account

and Figure 2 in Exhibit A shows the account after transfer to Belesimo’s AT&T account.

       12.     My forensic analysis shows that Belesimo routinely stored 19,740 files and

folders in the Dropbox account, the vast majority of them related to CDMC business. Exhibit B

provides a list of those files and folders. Additionally, the monitoring software recorded

Belesimo on July 14, 2021, the day of his departure, uploading 13,234 additional files to the

Drobox account after he transferred control of the account to his personal email. Figure 3 of

Exhibit A is an image where Belesimo had selected a large set of files on the right side for

upload to Dropbox. In fact, in the bottom of the image, I noted a Dropbox upload progress

indicator noting 11,527 files and 5 hours left to complete. Exhibit C is a listing of the files and

folders I believe are shown in the screenshot being uploaded by Belesimo. In total, between

Exhibits B and C I have identified 32,974 files and folders in the Dropbox account that remain

under Belesimo’s control after his departure from CDMC. I also believe that additional time and

forensic analysis may allow me to identify additional files.

       13.     On top of uploading tens of thousands of CDMC documents to Dropbox and

transferring control of the account to his personal email on his last day, my review of his laptop

showed that he maintained an Apple iCloud account where he stored 857 files and folders, a

significant number of which are CDMC documents. iCloud is a cloud storage service similar to

Dropbox and documents kept in iCloud can be access later from a different device. Exhibit D

provides a list of files and folders stored in Belesimo’s iCloud account.

          Deletion of CDMC Intellectual Property and Purge of Computer Activity

       14.     My review of the devices used by Belesimo showed that he deleted a significant

amount of CDMC documents from those devices and purged information about his computer

activity. Specifically, I found that Belesimo deleted 53,856 files and folders from his portable
                                                  5
          Case 1:21-cv-11398-DJC Document 10 Filed 08/31/21 Page 6 of 9




USB hard drives (USB1 and USB2) throughout various times of the day on July 14, 2021.

Figures 4 and 5 in Exhibit A show Belesimo’s deleting files from USB1 and USB2 respectively

and a listing of these files and folders is provided as Exhibit E.

       15.     I also determined that he uninstalled the Dropbox application at 9:30 AM on July

14, 2021 and subsequently deleted all 19,740 Dropbox files and folders stored locally on his

computer. Doing this would not have removed the files from the Dropbox account but would

have hidden the fact that he used Dropbox and the details about which files were stored there.

Similarly, Belesimo also deleted the 857 iCloud files and folders stored locally on his computer,

obscuring his use of the service and files stored there.

       16.     In total, I was able to identify 30,133 files and folders that were deleted from

Belesimo’s laptop between June 9, 2021 and his departure on July 14, 2021. Exhibit F is a

listing of the 9,535 files and folders not already provided in Exhibits B and D. Figure 1 below

provides a visual example of the numerous, yet targeted files that were deleted from one folder

on Belesimo’s. The figure shows the contents of Belesimo’s Desktop folder on June 9, 2021

highlighting the files and folders no longer present on July 14, 2021. The red highlights indicate

CDMC files and folders that were deleted.




                                                  6
          Case 1:21-cv-11398-DJC Document 10 Filed 08/31/21 Page 7 of 9




                          Figure 1. Belesimo’s Desktop Folder Deletions

       17.     Along with deleting files, my review of the monitoring software captured

Belesimo purging additional evidence of his computer activities. Figure 6 in Exhibit A shows

Belesimo deleting his Internet browsing history and other traces of his activity. Figure 7 in

Exhibit A shows Belesimo deleting System Restore and Shadow Copies of the laptop. System

Restore and Shadow Copies are features in the Microsoft Windows operating system which help

preserve previous states of the computer and files allowing a user to revert to a previous state in

the event data is lost, deleted or corrupted. In short, deleting the System Restore and Show

Copies would have made it very difficult to discover the changes and deletions Belesimo made

on this computer prior to his departure and recovering the deleted information without a forensic

                                                 7
         Case 1:21-cv-11398-DJC Document 10 Filed 08/31/21 Page 8 of 9




examination.

                Unaccounted USB Devices with CDMC Intellectual Property

       18.     I also discovered that on July 14, 2021, Belesimo connected a USB drive labeled

“SMI USB DISK USB Device” with a device identifier of “6&1f5c3a82” to his CDMC

computer and transferred numerous computer files and folders, including CDMC’s confidential

information. Although there is no record of the entirety of what Belesimo transferred to the USB

drive, except the files on the USB drive itself that Belesimo retained when he left CDMC, there

is a record on his CDMC laptop of some of the files and folders opened from that USB drive

while attached to the CDMC laptop. I have provided a list of the files and folders opened from

the USB drive while attached to the CDMC laptop as Exhibit G. Many of the files listed contain

confidential and proprietary dredge pumping and hydraulic flow data.

       19.




                                               8
         Case 1:21-cv-11398-DJC Document 10 Filed 08/31/21 Page 9 of 9




       20.     A list of the data storage devices and their identifiers is appended hereto as

Exhibit H and a list of some of the files and folders on those devices and other removable media

used by Belesimo is appended as Exhibit I. I have been informed by CDMC that Belesimo did

not disclose nor did he provide these external data storage devices or media to CDMC when he

left CDMC.

       21.     The full extent of Belesimo’s potential misuse of CDMC devices and intellectual

property is still under review. Nonetheless, based on the information I have uncovered so far, I

believe that Belesimo continues to maintain control of a significant amount of CDMC

intellectual property which can severely impact CDMC’s business operations.



Signed under the pains and penalties of perjury the 30th of August 2021.




                                                             _____________________
                                                             David Sun




                                                 9
